878 F.2d 1431Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ocie M. WILLIAMS, Plaintiff--Appellant,v.AVCO FINANCIAL SERVICES, F.A. Moore, Defendants--Appellees.
No. 89-3226.
United States Court of Appeals, Fourth Circuit.
Submitted May 5, 1989.Decided June 30, 1989.

Ocie M. Williams, appellant pro se.
H. Dolph Berry, Berry & Byrd, for appellees.
Before K.K. HALL, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Ocie M. Williams appeals from the district court's order dismissing Williams' action filed under the Fair Credit Reporting Act, 15 U.S.C. Sec. 1681q, as barred by the two-year statute of limitations prescribed by 15 U.S.C. Sec. 1681p.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. AVCO Financial Services, C/A No. 86-30-3 (E.D.N.C. Jan. 23, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.